Citation Nr: 0411173	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  



ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served during World War II in the Philippine 
Commonwealth Army from December 1, 1941, to November 27, 1945.  He 
was a prisoner of war (POW) from April 10, 1942, to December 23, 
1942.  He died on April [redacted], 1996; the appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2003  rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died in April 1996.  The cause of death was listed 
as pneumonia, intestinal obstruction, and chronic renal failure 
probably secondary to chronic pyelonephritis.  

2.  At the time of the veteran's death, he was not service-
connected for any disability.  

3.  The veteran's fatal conditions began many years after service.  
There is no competent medical evidence of record relating the 
cause of the veteran's death and his service, to include his 
internment as a POW.  


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits 
and that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  

Here, only after the April 2003 rating action was promulgated did 
the AOJ, in a July 2003 statement of the case (SOC), notify the 
appellant of the VCAA and its effect on her claim.  However, the 
letter did not contain the fourth element set forth in Pelegrini.  
The July 2003 SOC provided to the claimant with a summary of the 
evidence, the applicable law and regulations and a discussion of 
the facts of the case.  The SOC included the pertinent law and 
regulations pursuant to VCAA.  Subsequently, she was provided with 
a September 2003 letter specifically detailing the VA's duties to 
notify and assist and specifically requesting that she provide any 
evidence she had to support the veteran's claim.  In addition, she 
was notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release so 
that VA could request the records for her.  The claimant was also 
asked to advise VA if there were any other information or evidence 
she considered relevant to her claim so that VA could help by 
getting that evidence.  In a December 2003 VA Form 4138, the 
appellant stated that she had already provided VA with all the 
evidence she had and that she no additional evidence to submit.   

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), (d) (2003).  In this 
case, the evidence includes the veteran's service medical records 
and postservice private records.  The claimant does not contend 
and the evidence does not indicate that there is additional 
relevant post-service medical evidence that has not been obtained.  
Consequently, no further development is necessary for resolution 
of the claim for service connection for the cause of the veteran's 
death.  It is concluded by the Board that the claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. 412.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ decision 
is appealed to the Board.  Rather, it is only after a decision of 
either the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Factual Background

The veteran was a prisoner of war (POW) from April 10, 1942, to 
December 23, 1942 during his service in the Philippine 
Commonwealth Army during WW II.  He died in April 1996.  The cause 
of death was listed as pneumonia, intestinal obstruction, and 
chronic renal failure probably secondary to chronic 
pyelonephritis.  

A review of the service medical records reflects that the veteran 
was seen during service for malaria and ankylostomiasis.  However, 
there were no findings, diagnoses, or treatment for pneumonia, 
intestinal obstruction, chronic renal failure, or pyelonephritis.  

Medical records from a private facility dated in February 1991, 
show that the veteran was referred to the psychiatric unit.  It 
was noted that he had become forgetful approximately two weeks 
prior.  Final assessment was post cerebral vascular accident and 
obstetrical severe organic brain syndrome.  

A medical certificate dated in December 1996 pertains to the 
veteran's terminal confinement at a private facility.  It refers 
to the fact that the veteran was treated for pneumonia, intestinal 
obstruction, and chronic renal failure probably secondary to 
chronic pyelonephritis.  In an August 2003 statement, Maj. E.L.T., 
a physician's assistant, of Fort Bonafacio General Hospital, 
advised that the veteran was confined to the hospital on April 24, 
1996 with diagnoses of pneumonia, intestinal obstruction, and 
chronic renal failure probably secondary to chronic pyelonephritis 
and that the veteran died on April [redacted], 1996.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability incurred 
in or aggravated by active service was the principle or 
contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312(a) (2003).  

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service- connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the production 
of death.  It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2003).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases including 
beriberi heart disease, avitaminosis, chronic dysentery, 
helminthiasis, malnutrition, pellagra, any other nutritional 
deficiency, psychosis, any anxiety state, dysthymic disorder, 
organic residuals of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, or peripheral 
neuropathy shall be service-connected if manifested to a degree of 
10 percent or more at any time after discharge or release from 
active military, naval, or air service even though there is no 
record of such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c).  

Where disability compensation is claimed by a former prisoner of 
war, omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection.  38 
C.F.R. § 3.304(e).  Special attention will be given to any 
disability first reported after discharge, especially if poorly 
defined and not obviously of intercurrent origin.  Id.  The 
circumstances attendant upon the individual veteran's confinement 
and the duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested subsequent 
to service is etiologically related to the prisoner of war 
experience.  Id.

Analysis

The appellant's essential contention is that the veteran's death 
was caused by his internment as a POW.  It is assumed that it is 
her argument that this was an especially stressful period of time 
that resulted in postservice medical problems which caused his 
death.  Notwithstanding her contentions, there were no complaints 
of, diagnoses of, or treatments for pneumonia, intestinal 
obstruction, or chronic renal failure secondary to chronic 
pyelonephritis during service or within one year of service.  
Moreover, post service medical records do not reflect such 
findings and diagnoses until many years after separation from 
service.  Moreover, there is no medical evidence of record that 
suggests that the veteran's death was the result of any condition 
incurred in service.  

Simply put, there is no competent medical evidence of any of the 
veteran's death causing disabilities during service or for many 
years thereafter.  Moreover, the veteran's death was not shown by 
the competent medical evidence to have been caused by any the 
presumptive POW diseases, to include beriberi heart disease, 
avitaminosis, chronic dysentery, helminthiasis, malnutrition, 
pellagra, any other nutritional deficiency, psychosis, any anxiety 
state, dysthymic disorder, organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic ulcer 
disease, or peripheral neuropathy.

While the Board has considered the appellant's contentions, it is 
noted that she is not a trained medical professional.  The United 
States Court of Appeals for Veterans Claims has held that a 
layperson is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, 
her lay assertions of medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, are of 
extremely limited probative value towards establishing a link 
between the veteran's military service which ended in 1945 and his 
death more than 40 years later, in 1996.  

The objective medical evidence does not weigh in favor of the 
appellant's claim of entitlement to service connection for the 
cause of the veteran's death.  Her appeal is therefore denied.  
Because the evidence in this case is not approximately balanced, 
the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.  



________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



